

115 HR 7007 IH: Myles Edward Scott Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7007IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mrs. Torres introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to study State efforts to
			 regulate certain uses of nitrous oxide, and for other purposes.
	
 1.Short titleThis Act may be cited as the Myles Edward Scott Act. 2.ReportNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the Secretary of Transportation and the Commissioner of the Food and Drug Administration, shall submit to Congress a report containing—
 (1)the results of a study of State regulatory requirements with respect to nitrous oxide that is manufactured and sold for use in automotive applications; and
 (2)recommendations for Federal requirements with respect to such manufacture and sale that are needed to protect human health and safety.
			